Exhibit 10.36






SUMMARY OF RAYTHEON COMPANY EXECUTIVE
PERQUISITES


The Company provides executive officers and other key employees with certain
benefits.


Each executive officer of the Company is entitled to receive the following
perquisites and benefits: financial planning services of up to $15,000 per year;
life insurance coverage of up to four times base salary; excess liability
insurance of up to $5 million; participation in the Executive Health Program
(benefits of up to $2,000 per year); participation in the Executive Registry
(access to medical services while on business travel); and first class
commercial air travel for business purposes. The Chief Executive Officer is
entitled to excess liability insurance coverage of up to $15 million. More
information regarding these perquisites may be found in the Company’s 2017 Proxy
Statement filed with the Securities and Exchange Commission on April 21, 2017.



